76 F.3d 392
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles E. HARRIS, Plaintiff-Appellant,v.Kevin CAMPBELL, Legal Service Attorney;  K. Rohling,Administrative Classification, Defendants-Appellants.
No. 95-3223.(D.C.No. 94-CV-3040)
United States Court of Appeals, Tenth Circuit.
Feb. 5, 1996.

ORDER AND JUDGMENT1
Before PORFILIO, McKAY and KELLY, Circuit Judges.2


1
Mr. Harris, appearing pro se, appeals from the district court's dismissal of his 42 U.S.C.1983 claim for damages based upon the Defendants' role in his alleged unlawful incarceration.   Mr. Harris contends that his state court sentence should be converted under state sentencing guidelines, a contention that he has been unsuccessful in urging upon the state courts.   After ordering a Martinez report, the district court dismissed the action on the basis that Defendant Campbell was not a state employee and Defendant Rohling had only marginal participation in the alleged deprivation.   Mr. Harris' suit for damages is not cognizable under 1983.  See Heck v. Humphrey 114 S.Ct. 2364, 2372 (1994) (state sentence must be invalidated prior to institution of 1983 action for damages based upon unconstitutional confinement).   Consequently, this action lacks "an arguable basis either in law or in fact," Mr. Harris's request to proceed in forma pauperis is DENIED, and the appeal is DISMISSED.  See Neitzke v. Williams, 490 U.S. 319, 325 (1989);  28 U.S.C.1915(d).


2
SO ORDERED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cause therefore is ordered submitted without oral argument